_ NOTE: This order is nonprecedential
United States Court of Appea|s for the Federal Circuit
2oo9_32v7
DANNY R. DAVlDSON,
4 Petitioner,
V.
MERlT SYSTEMS PROTECT|ON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board
in DC0831090474-|-1.
ON MOT|ON
4 0 R D E R
Upon consideration of the court's order reforming the official caption,
lT |S ORDERED THAT:
The Merit Systems Protection Board should calculate its brief due date from the
date of filing of this order.
FOR THE COURT
NOV 1 9t2009
ii lsi Jan Horba|y
Date Jan H0rba|y
C|ei1<
cc: Danny R. Davidson nl-5
l1.S. count or Ag=aALs ron
Joyoe Friedman, Esq. THE FEDERAL CiRcuir
s8
NOV 19 2009
fm H0Rsw.v
cLERK